DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 3, 2022 has been entered.
 
Acknowledgment and Response to Remarks
This action is issued in response to the request for continued examination and amendment filed on March 3, 2022. Claims 1-3, 5-10, 12-17 and 19-23 are currently pending and have been fully examined. Claims 4, 11 and 18 have been cancelled by Applicant, and claims 21-23 have been newly added. 
With respect to the 112 rejections, the current amendments raise a new issue. For example amended claims 1, 8 and 15, recite: “receive, in response to receiving a request from the client device as a user input, data identifying…” The claim recitation implies that two different “receiving” has occurred: “receiving a request from the client 
In addition, the claim amendment did not overcome the rejection of claims 1, 8 and 15 for reciting “output, …the computed value …including the first potential market value and the second potential market value.” However, the Specification is silent to outputting two different market values. 
With respect to the 103 rejections, Applicant’s remarks and amendments were fully considered but are not persuasive. For example, Applicant is of the opinion that Meijer fails to teach: “…wherein the digital credential offering is associated with an educational institution or professional training organization…” The examiner respectfully notes that Hermann et al., at least in ([0025], [0029]-[0030], [0052]) teaches digital credentials associated with an educational institution or professional training organization. In addition, the examiner notes that the claim recitation “wherein the digital credential offering is associated with an educational institution or professional training organization” indicates non-functional descriptive material and does not further limit the scope of the claim.
With respect to the newly added claims 21-23, the claim limitations are moot in light of new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-10, 12-17 and 19-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claims 1, 8 and 15, the amended claim recites: “receive, in response to receiving a request from the client device as a user input, data identifying…” The claim recitation implies that two different “receiving” has occurred: “receiving a request from the client device” and “receiving data identifying…”
However, the Specification is silent to two “receiving”. According to the Specification (PGPub [0153]):
…the digital credential platform server may receive a request from a user via a client device to determine a value for a particular digital credential or digital credential offering (e.g., digital credential grouping or package) that the user is considering. The digital credentials or digital credential offerings identified in the request may correspond to new digital credentials that the user is considering obtaining, or to the user's existing digital credentials that the user is considering recertifying (or not recertifying). 

	Therefore, the new language constitutes new matter.
With respect to claims 1, 8 and 15, the amended claim recites: “output the computed value for the first type of digital credential as a graphical user interface (GUI) generated by the digital credential platform server and displayed on the client device, the computed value including the first potential market value and the second potential market value.” However, the Specification is silent to outputting two different market values. The Specification is also silent to a GUI being generated by the server.
According to the Specification (PGPub [0154]):
…in step 4406, the change in the market value of the user's skills profile, between the user's current skills profile and the user's updated prospective skills profile may be determined and output to the requesting user.

	Therefore, the new language constitutes new matter.
Dependent claims 2-3, 5-7, 9-10, 12-14, 16-17 and 19-23 are also rejected for incorporating the limitations of the rejected claims 1, 8 and 15.	

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 3, 10, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claims 3, 10 and 17, the claims recite “the field data store” There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5-10, 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Meijer et al. (US Patent Publication No. 2008/0083025), in view of Hermann et al. (US Patent Publication No. 2006/0155636).
With respect to claims 1, 8 and 15, Meijer et al. teach:
receive, in response to receiving a request from the client device as a user input, data identifying: a digital credential offering associated with a first type of digital credential… and a first credential receiver associated in the data store with a user profile, the user profile including a skills profile … (user identity and license rights are determined based on an input, FIG. 3, [0008], [0033]-[0037], [0046]-[0047], [0053], [0060], [0072])
determine a plurality of field data objects… (license information 208, [0054]-[0055], [0059], [0069]-[0072])
retrieve value data associated with each of the determined plurality of field data objects; (license information 208, [0054]-[0055], [0059], [0069]-[0072])

Further, with respect to claim 1, Meijer et al. teach:
a data store coupled to a network of computing devices; (FIGs. 12, 13 , [0093]-[0108])
a client device coupled to the network; (FIGs. 12, 13 , [0093]-[0108])
a digital credential platform server coupled to the network and configured to compute digital credential values for credential receivers, the digital credential platform server further comprising a processing unit comprising one or more processors, one or more network interfaces, and memory coupled with and readable by the processing unit and storing therein a set of instructions which, when executed by the processing unit… (FIGs. 12, 13 , [0093]-[0108])
In addition, with respect to claim 15, Meijer et al. teach:
a non-transitory computer-readable medium, having instructions stored therein, which when executed by a computing device cause the computing device to perform a set of operations… (FIGs. 12, 13 , [0093]-[0108])
Meijer et al. do not explicitly teach:
…wherein the digital credential offering is associated with an educational institution or professional training organization…
…a plurality of educational qualifications, and a digital credentials portfolio earned by the first credential receiver;

…the plurality of field data objects including a plurality of job market factors including a plurality of employment data and a plurality of job listing data… 
compute a value comprising a first potential market value for the first type of digital credential and a second potential market value for an updated skills profile, based on the retrieved value data associated with the field data objects, and at least one user profile data from the user profile; and 
…the computed value including the first potential market value and the second potential market value.
However, Hermann et al. teach:
…wherein the digital credential offering is associated with an educational institution or professional training organization… ([0025], [0029]-[0030], [0052]) 
In addition, the examiner notes that the claim recitation “wherein the digital credential offering is associated with an educational institution or professional training organization” indicates non-functional descriptive material and does not further limit the scope of the claim.
…a plurality of educational qualifications, and a digital credentials portfolio earned by the first credential receiver; ([0026]-[0030], [0041]-[0042], [0047]-[0049], [0052]-[0056], [0061]-[0062]) 
…field data objects associated with a technical field of the first type of digital credential,
 ([0026]-[0030], [0041]-[0042], [0047]-[0049], [0052]-[0056], [0061]-[0062]) 

compute a value comprising a first potential market value for the first type of digital credential and a second potential market value for an updated skills profile, based on the retrieved value data associated with the field data objects, and at least one user profile data from the user profile; ([0026]-[0030], [0041]-[0042], [0047]-[0049], [0052]-[0056], [0060]-[0062], [0064]) 
…the computed value including the first potential market value and the second potential market value. ([0026]-[0030], [0041]-[0042], [0047]-[0049], [0052]-[0056], [0060]-[0062], [0064]) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the recruiting system of Hermann et al. which includes various data items such a market value, candidate profile, job listings, and qualification matching, into the resource management system of Meijer et al., in order to provide credential analysis and match candidates with positions based on qualifications (Hermann et al., Abstract, [0009])
With respect to claims 2, 9, and 16, Meijer et al., and Hermann et al. teach the limitations of claims 1, 8, and 15.
Moreover, Hermann et al. teach:
wherein the computation of the value for the first type of digital credential is based on characteristics of the first credential receiver. ([0026]-[0030], [0041]-[0042], [0047]-[0049], [0052]-[0056], [0060]-[0062], [0064]) 
With respect to claims 3, 10 and 17, Meijer et al., and Hermann et al. teach the limitations of claims 2, 9, and 16.
Moreover, Hermann et al. teach:
retrieving one or more digital credentials issued to the first credential receiver; wherein determining the plurality of field data objects comprises determining a set of field data objects within the field data store that are associated with both the first type of digital credential and the one or more digital credentials issued to the first credential receiver. (matching user qualifications with the positions [0026]-[0032], [0041]-[0042], [0047]-[0049], [0052]-[0056], [0060]-[0062], [0064]) 
With respect to claims 5, 12 and 19, Meijer et al., and Hermann et al. teach the limitations of claims 1, 8, and 15.
Moreover, Meijer et al. teach:
determining a location associated with the first credential receiver, wherein the computation of the value for the first type of digital credential is further based on the location associated with the first credential receiver. ([0035], [0049], [0059], [0061], [0087])
With respect to claims 6, 13 and 20, Meijer et al., and Hermann et al. teach the limitations of claims 1, 8, and 15.
Moreover, Hermann et al. teach:
determining a set of traits of the first credential receiver, wherein the computation of the value for the first type of digital credential is further based on the determined set of traits of the first credential receiver. (qualifications [0026]-[0030], [0041]-[0042], [0047]-[0049], [0052]-[0056], [0060]-[0062], [0064]) 
With respect to claims 7 and 14, Meijer et al., and Hermann et al. teach the limitations of claims 1, and 8.
Moreover, Meijer et al. teach:
determine one or more physical condition characteristics of the first credential receiver, wherein the computation of the value for the first type of digital credential is further based on the determined physical condition characteristics of the first credential receiver. ([0035], [0049], [0059], [0061], [0087])

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Meijer et al., in view of Hermann et al., further in view of Coletta et al. (US Patent Publication No. 2017/0344927).
With respect to claim 21, Meijer et al. and Hermann et al. teach the limitations of claim 1.
Meijer et al. and Hermann et al. do not explicitly teach:
determine a current skills profile for the first credential receiver, 
determine the updated skills profile for the first credential receiver based on an assumption that the first credential receiver earned the digital credential offering.
However, Coletta et al. teach:
determine a current skills profile for the first credential receiver, ([0023])
determine the updated skills profile for the first credential receiver based on an assumption that the first credential receiver earned the digital credential offering. ([0066], [0070]-[0071])

With respect to claim 22, Meijer et al., Hermann et al. and Coletta et al. teach the limitations of claim 21.
Moreover, Coletta et al. teach:
the computed value for the first type of digital credential represents a change in market value of the skills profile of the first credential receiver between the current skills profile for the first credential receiver and the updated skills profile for the first credential receiver. (value associated with a particular skill proficiency level [0052], [0071])
With respect to claim 23, Meijer et al., Hermann et al. and Coletta et al. teach the limitations of claim 21.
Moreover, Coletta et al. teach:
determine the current skills profile of the first credential receiver by aggregating a level of the skills profile of the first credential receiver in different technical skill areas based on at least the digital credentials portfolio earned by the first credential receiver. ([0023], [0061], [0069], [0071])
In addition, Hermann et al. teach:
determine the current skills profile of the first credential receiver by aggregating a level of the skills profile of the first credential receiver in different technical skill areas 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Abuelsaad et al. (US 2014/0201345), Allen et al. (US 8,112,391), Hall et al. (US 2015/0364017), Heller et al. (US 7,110,525), Noble Jr. et al. (US 8,535,059)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/SIMA ASGARI/Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                              /PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685